DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                       
This office action is in response to the amendment filed on 02/24/2021.  Claims 1-65 remain pending with claims 1, 12, 23, 24, 35, 36, 43 and 54 have been amended.                           

Drawings
The drawings filed on 2/16/2021 are acceptable to the Examiner.                      

Specification
The corrected Specification filed on 2/24/2021 is acceptable to the Examiner.                           
                
Allowable Subject Matter
Claims 1-22, 37 and 40 are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests the limitations of that, wherein said SLM modulates the incoming polarized light from said second port and in turn provides outgoing modulated light in at least one of two states of linear polarizations; wherein said modulated light outgoing from said SLM is reflected back at said port of the OC; wherein one of the modulated light states of linear polarization from said second port is substantially perpendicularly polarized to RRP and hence it transmits from RP and emerges at said third port; in the environment of claim 1.  The closest prior art of record is: Kroll et al (US 2019/0227492).  Kroll et al disclose that a head-mounted display device comprises a spatial light modulator device having pixels and a beam offset device.  The spatial light modulator device can be 
Claims 23-34, 41 are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests the limitations of that, a second lens array located near observer’s eye; said lens array meant to convert light back from spatial domain to angular domain; wherein said second lens array is located at a first distance, D2, away from said spatial light modulator SLM; wherein said controller commands said SLM to modulate light from selected pixels of said SLM such that the observer perceives objects at corresponding angular locations in the real world scene to be pixel-wise selectively blocked or modulated in the observer’s visible intensity and view.  The closest prior art of record is: Kroll et al (US 2019/0227492).  Kroll et al disclose that a head-mounted display device comprises a spatial light modulator device having pixels and a beam offset device.  The spatial light modulator device can be illuminated with incident light.  The beam offset device is configured and controllable in such a way that the light modulated by the pixels of the spatial light modulator device is laterally displaceable, or moveable, by less than one pixel extent.                              
Claims 35, 36, 38, 39, 42 are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests the limitations of that, wherein lightfield from the real world scene routes through a first planar waveguide, in-coupling and out-coupling gratings to said SLM; wherein said lens forms a spatial image of the real world scene on said SLM; whereupon said controller commands said SLM to attenuate light from selected pixels of said SLM; whereupon said modulated image light reflects from said Mirror, and encounters said second planar waveguide, the second pair of in-coupling and out-coupling gratings and emerges in an Eyebox such that observer perceives objects at corresponding angular locations in the real world scene to be pixel-wise selectively blocked or modulated in the observer’s visible intensity and view.  The closest prior art of record is: Kroll et al (US 
Claims 43-53 are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests the limitations of that, whereupon said SLM substantially selectively modulates light from selected pixels of the real world scene image into a plurality of output states; wherein at least a first of said output states is substantially transparent while a second output state is substantially opaque; whereupon the observer’s eye perceives objects at corresponding angular locations in the real world scene to be selectively modulated in the observer’s visibility from the observer’s view.  The closest prior art of record is: Kroll et al (US 2019/0227492).  Kroll et al disclose that a head-mounted display device comprises a spatial light modulator device having pixels and a beam offset device.  The spatial light modulator device can be illuminated with incident light.  The beam offset device is configured and controllable in such a way that the light modulated by the pixels of the spatial light modulator device is laterally displaceable, or moveable, by less than one pixel extent.                                                 
Claims 54-65 allowable over the prior art of record because none of the prior art of record teaches or fairly suggests the limitations of that, whereupon said SLM substantially selectively modulates light from selected pixels of the real world scene image into a plurality of output states; wherein at least a first of said output states is substantially transparent while a second output state is substantially opaque; whereupon the observer’s eye perceives objects at corresponding angular locations in the real world scene to be selectively modulated in the observer’s visibility from the observer’s view.  The closest prior art of record is: Kroll et al (US 2019/0227492).  Kroll et al disclose that a head-mounted display device comprises a spatial light modulator device having pixels and a beam 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”             
Any inquiry concerning this communication from the examiner should be directed to FRED TZENG whose telephone number is 571-272-7565.  The examiner can normally be reached on weekdays from 2:0 pm to 10:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-7565 for After Final communications.          
Informal regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                           
	If you would like assistance from a USPTO Customer Service Representative or 


						/FRED TZENG/                                                                                    Primary Examiner, Art Unit 2625                                                                                                                  
			
FFT
March 06, 2021